DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 18, 2020.
Information Disclosure Statement
	The fifteen IDS received on October 14, 2020 and one IDS received on December 2, 2020 are proper and are being considered by the Examiner.

Claim Rejections - 35 USC § 112 – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The sole independent claim 1 has been amended to recite that the droplet formation chip comprises a first inlet channel comprising sample nucleic acid fragments in a first aqueous solution and a second inlet channel comprising a plurality of microbeads and primers in a second aqueous solution, wherein these two separate channel inlets flow into a channel comprising an oil, generating droplets comprising the microbead, primer, and nucleic acid fragment therein.  The description rejection pertains whether Applicants had contemplated a droplet formation chip which comprises a separate inlet for introducing a nucleic acid fragment in aqueous solution into a channel comprising oil and a separate second inlet for introducing beads/primer in aqueous solution into the same channel comprising oil, so as to form a single emulsion particle comprising the nucleic acid fragment, bead, and primer therein.
Applicants’ citations purported to contain such a support have been closely examined, but it is determined that said citations do not support for the amendment for the reasons that follow.
Applicants point to lines 25-31 of page 28 for support for the above-discussed amendment.  The referenced portion of the specification is reproduced below:

    PNG
    media_image1.png
    294
    1007
    media_image1.png
    Greyscale

	As seen, the referenced portion of the specification generally discusses the use of a direct nozzle fitting and the configuration as shown in Figures 2-6.  Nothing in the description itself nor the referenced Figures disclose or suggest that two separate inlet channels (one for nucleic acid and another for the bead/primer) are configured to flow into a channel comprising oil.
	Next, lines 21-24 on page 40 of the specification is referenced which is reproduced below:
	
    PNG
    media_image2.png
    581
    1020
    media_image2.png
    Greyscale


	In fact, all of the drawings present by the application appears to show a single aqueous inlet which crosses a single oil inlet in a T-junction (Fig. 2B), or a pair of oil inlets (Fig 2A) in generating emulsion particles; or where “coalescence” of multiple droplets are represented (Fig. 15), they are simply two droplets without any representative contents therein.
	Next, line 30 of page 63 is referenced for support, but the referenced section pertains to screening of molecular libraries on beads and does not show any support pertaining to the above-discussed amendment.
	Next, lines 1-13 of page 86 is referenced for support, reproduced below:

    PNG
    media_image3.png
    546
    1021
    media_image3.png
    Greyscale

	As seen, the above-referenced portion of the specification is directed to the temperature cycling of the droplets on a microfluidic chip after droplets have already been formed and therefore does not support for the subject-amendment which is drawn to the process of generating the emulsion droplets.
	Next, lines 16-20 of page 87 is referenced for support.
	This section pertains to the addition of universal primmer binding site to a PCR primer for amplification reactions and therefore does not support for the subject-amendment which is drawn to the process of generating the emulsion droplets.
	Lastly, lines 10-25 of page 92 is referenced for support, reproduced below:

    PNG
    media_image4.png
    658
    1029
    media_image4.png
    Greyscale

	As seen, the referenced portion discusses how fragmented DNAs are produced, and bound to beads, and these beads are captured in droplets.  There is simply no support that DNA fragments introduced via a separate first inlet into a channel containing oil, nor support that the beads to which these DNA fragments are bound are separately introduced via a separate second inlet into the channel containing oil.
	For these reasons, Applicants amendment is not supported by the specification as the concept represented by the amendment cannot be reasonably pieced together to form the coherent steps presented therein, nor wholly represented by the specification.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1-3 and 4-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 13, 2005, priority January 2004) in view of Cho et al. (US 2005/0202489 A1, published September 2005) and Woudenberg et al. (US 2006/0269934 A1, published November 30, 2006, priority March 2005), made in the Office Action mailed on August 20, 2020 is maintained for the reasons of record.
Applicants’ amendment and arguments made thereto have been carefully considered but they are not found to be persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Regarding claim 1, Nobile et al. disclose a method for preparing nucleic acids for sequencing, the method comprising:
forming a plurality of aqueous droplets each comprising one nucleic acid fragment and one microbead in a continuous microfluidic droplet formation device (“in some embodiment of the invention, a plurality of such microreactors include at least one capture bead (and preferably a single bead).  Each capture bead is preferably designed to have a plurality of oligonucleotides that recognize (i.e,. are complementary to) a portion of a nucleic acid template, and the amplification copies of this template.  It is preferred that any one capture bead contain only one unique nucleic acid species”, section [0009]; “methods and systems for performing continuous flow amplification, specifically, encapsulated continuous flow amplification … the apparatus employs stead state heat generation and transfer elements and cross-flow emulsion droplet generation as described…”, section [0010]), wherein the microfluidic droplet formation device is in fluidic communication with a PCR plate such that aqueous droplets continuously flow into the microfluidic PCR plate as they are formed (“the flow exiting from the emulsifier, via a conduit (for example) may be then run through a thermal processing device, which exposes the continuous flow to alternate zones of a higher temperatures and lower temperature (e.g., a heating zone and a cooling zone) for PCR amplification.”, section [0088]); and
amplifying the nucleic acid fragments by flowing the droplets through a microfluidic channel in the microfluidic PCR plate to expose the droplets to 
centrifuging the aqueous droplets comprising the microbeads having the amplicons of the nucleic acid fragments bound thereto to recover the microbeads from the aqueous droplets (see Figure 1, bead filtering; “the emulsion exiting the flow system may be collected in a vessel, and subsequently spun in a centrifuge, which will leave the beads at the bottom provided they are denser than the oil …”, section [0100]).
With regard to claim 2, the nucleic acid fragment is DNA (section [0049]).
With regard to claim 3, the nucleic acid fragment comprises adaptors (“the nucleic acid template to be amplified by bead emulsion amplification is a population of DNA such as … ligating a first adaptor DNA to one end and a second adaptor DNA sequence to a second end of each member of the DNA population”, section [0049]).
With regard to claim 4, the aqueous droplet comprises primers (“emulsion oil flow rate was set at 2 ml/min, while the PCR solution flow rate was set …”, section [0108], see sections [0113] and [0114] for primers).

With regard to claim 6, the artisans explicitly state that the nucleic acid templates should be at a predetermined, preferred size such as (150 to 750 bp, see section [0049]).
With regard to claims 8 and 10, the droplets comprise reagents for a PCR (see above) and PCR is performed (see also section [0049]).
With regard to claim 9, the aqueous droplets are surrounded by an immiscible carrier fluid (“microdroplets … enclosed by a thermostable oil phase”, section [0045]).
With regard to claim 11, the artisans explicitly suggest upon recovering the beads, removing the beads which do not have any amplification products due to the beads not getting any starting copy for amplification (“After the PCR amplification, the beads may be isolated from the microreactors and used for sequencing … the DNA template material is delivered to the PCR solution or the beads by dilution, it is inevitable that at least some of the beads do not get a starting copy for amplification.  In such cases, an optional process outlined below may be used to remove negative beads prior to distribution onto multiwall (e.g., picotiter) plates”, section [0102]).
With regard to claim 12, the recovered microbeads are loaded onto a chip and sequenced (“beads are then sequenced using recognized pyrophosphate techniques (as 1.
With regard to claim 13, the artisans explicitly disclose sequencing the amplicons (section [0047]).
Nobile et al. do not explicitly teach that a droplet formulation “chip” is utilized.
Nobile et al. explicitly teach that the template nucleic acids are ligated with “common” adaptor sequences:
“Ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population (section [0049])

“each member of the DNA population have a common nucleic acid sequence at the first end and a common nucleic acid sequence at a second end.  This can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population” (section [0049])

Nobile et al. do not explicitly disclose that these common sequences are employed in an amplification reaction, although implicating that such was performed via use of a single pair of primers for amplifying from template sequences:
“An enrichment primer (containing both the amplification and sequencing primer regions) is annealed to the beads… the enriched beads were then sequenced (sections [0128] and [0129])


“clonal amplicons can be analyzed by virtually any method selected at the discretion of the practitioner … For example, in some embodiments, the transciptome of one or more genomes can be amplified by multiplex PCR … whereby forward and reverse universal amplicons can be incorporated into each amplicon.  In some embodiments, the multiplex amplicons can be isolated, for example, in hydrophilic compartments of an inverse emulsion, and clonally amplified using primers comprising the forward and reverse universal sequences.  In some embodiments, one of the clonal amplification primers can be attached to a surface … to produce isolated populations of clonal amplicons …” (section [0045])

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nobile et al., Cho et al., and Woudenberg et al., thereby arriving at the invention as claimed given that Nobile et al. already taught a continuous flow system comprising a droplet generation device linked and feeding into a continuous flow amplification system, said one of ordinary skill in the art would have been motivated to take the teachings of Nobile et al. into a miniaturized “chip” design so as to further reduce the reagents and sample materials utilized.
Doing so would not have been beyond the technology available at the time the invention was made and therefore, said one of ordinary skill in the art would have had 
In addition, by incorporating universal primer region to the primers of Nobile et al. would have allowed said one of ordinary skill in the art to amplify the template nucleic acids of the sample with a single set of primers (single forward and single reverse) when performing whole genome amplification2 instead of having to employ a plurality of primer pairs which are specific for each templates.
Such is implicit in Nobile et al. as already discussed above, and if not implicit, certainly known and practice well before the time the invention was made as taught by Woudenberg et al.
Lastly, said one of ordinary skill in the art would have been motivated to employ a sequencing primer which anneals to the same universal primer binding region in a subsequent sequencing reaction as the amplicons would have all comprised a predictable and known region from which to commence the sequencing reaction.Response to Arguments:
Applicants traverse the rejection.
Applicants state that a prima facie obviousness has not been established by the Office.  Applicants state that the presently amended claims are drawn to a method in which a first aqueous solution (comprising nucleic acid fragments) and a second nd full paragraph on page 5, Response).
This argument is not found persuasive for the following reasons.
Contrary to Applicants’ assertion, Cho et al. explicitly teach an embodiment of a continuous flow amplification method reproduced in the below Figure (from Figure 6):

    PNG
    media_image5.png
    534
    1021
    media_image5.png
    Greyscale

	Focusing on elements 444, 442, and 446, and their own channels leading through the channel 441, and the channel 131, Cho et al. explicitly teach a method of generating a plurality of emulsion particles comprising nucleic acids (DNA), primers, and reagents necessary for amplifying the nucleic acids, wherein the nucleic acid is 
	Therefore, the configuration of providing the DNA, the primers, and reagents necessary via their respective separate inlets and flowed together into a single channel where oil is flowed through, resulting in a plurality of emulsion products comprising the DNA, primers, and reagents have already been taught by Cho et al.
	While it is true that none of the separate inlets were taught to comprise beads, the Office respectfully points out that the present rejection is based on Nobile et al. in view of Cho et al. and Woudenberg et al., that is to say, Nobile et al. already taught forming a plurality of emulsion products wherein the beads comprising primers were contacted with template nucleic acids to form a plurality of emulsion products for PCR amplification:
“As non-limiting examples, oligonucleotides can be employed which specifically hybridizes to unique sequences at the end of the DNA fragment” (section [0054])

“Each capture bead is preferably designed to have a plurality of oligonucleotides that recognize … a portion of the nucleic acid template, and the amplification copies of this template.  It is preferred that any one capture bead contains only one unique nucleic acid species” (section [0055])

“The emulsion is preferably generated by adding beads to an amplification solution” (section [0060])
i.e., DNA) which is to be amplified), said one of ordinary skill in the art would have been naturally motivated to perform these steps in the means provided in Cho et al., thereby providing the oligonucleotide/bead complex in one of the inlets, DNA in one of the other inlets and reagents for PCR in the remainder of the inlet, so as to flow the aqueous solutions together via the channel 441, into the channel comprising oil (131), creating a plurality of droplets comprising the elements necessary for the PCR to occur therein, rendering the invention as claimed prima facie obvious.
Applicants also argue that Cho is explicit in that the reactant aqueous solution that already contains the target DNA, primers, dNTPs, and polymerase is delivered onto a chip (i.e., premixed) and therefore does not teach or suggest that the target DNA and any amplification reagents can be inserted into the chip and merged therein to form amplification nanoreactors (page 6, Response).
This is not accurate because Figure 6 clearly teach the provision of three separate reagents separately via their own inlets, wherein the reagents are combined on the chip so as to result in emulsion particles comprising all of the reagents therein for PCR amplification.
For example, Cho et al. teach the below configuration of providing amplification reagents via separate inlets (446, 442, and 444), each of which reagents are provided from outside (“inlet channels … are respectively connected to inlet ports 

    PNG
    media_image6.png
    421
    1075
    media_image6.png
    Greyscale

As plainly seen, there is no difference between the purported configuration of Applicants and that from Cho et al. when combined with Nobile et al.
It is also worth noting that Figure 6 configuration taught by Cho et al. is explicitly drawn toward hotstart PCR (see section [0098] of Cho et al.) which appears to be the same configuration referenced by Applicants’ Figure 27.
Applicants also point to Nobile’s statement found on section [0081], wherein the artisans appear to teach the droplet coalescence is a risk to be avoided (page 6, Response).
This argument is irrelevant as the teachings of Cho and Nobile are not in conflict.  The claims never recite that two separate droplets, one of which comprises a DNA fragment and a separate droplet comprising bead/primer are merged (i.e., coalesced) to form a singular droplet.  Rather, claims simply recite that the two inlets together into a channel to form a single droplet comprising the necessary reagents therein.  Therefore, the avoidance of droplet coalescence is not a factor when combining the teachings of Nobile et al. and Cho et al.
Therefore, Applicants’ characterization regarding Cho’s teaching is inaccurate and the arguments pointing to the failure of Woudenberg are irrelevant as the teachings of Woudenberg were relied upon for the use of universal adaptors in an amplification reaction.
For these reasons, Applicants’ arguments are found unpersuasive and the rejection is maintained therefore.
Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 23, 2021
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The referenced patents are sequencing chips known and commercially available prior to the time the invention was made.
        2 Nobile et al. explicitly state that their method also contemplates whole genome amplification: “[s]uch embodiments may be used with … for examples, PCR … whole genome amplification” (section [0010])